Citation Nr: 0303483	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of an ax 
wound of the left foot, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1971.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO).

At a hearing held in October 2001, the veteran appears to 
have raised the issue of entitlement to service connection 
for a psychiatric disorder, to include depression and post-
traumatic stress disorder.  As this matter has not been 
procedurally developed for appellate review, the Board refers 
it back to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  A VA examiner in July 2002 determined that the veteran's 
current symptomatology was not related to the service-
connected ax wound injury but rather to a bimalleolar 
fracture of the left foot sustained during an automobile 
accident in June 1999.

3.  The VA examiner also opined that the veteran had only 
mild loss of function due to pain from the service-connected 
ax wound injury, with no significant weakness, decreased 
range of motion, or residual nerve damage.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of an ax wound of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 20 percent 
for his service-connected residuals of an ax wound of the 
left foot.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, a factual background, and an analysis of the 
issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R.      § 
3.159. 

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The veteran has been afforded 
several VA examinations in connection with his claim.  
Although, he has disputed the findings on most recent 
examination and has requested another examination, the 
examination report appears to be comprehensive and responsive 
to the medical questions in this case.  It appears to be 
adequate for rating purposes.  As such, no further request 
for examination is contemplated at this time.  In addition, 
there is no indication in the record that outstanding medical 
records exist that have not been obtained and associated with 
the claims file.  The veteran testified at a hearing before 
the undersigned Member of the Board in October 2001, where he 
said he received treatment for his left foot disability by 
several private physicians as well as at a VA medical center.  
The Board finds that all such medical records have been 
obtained and associated with the claims file.  Thus, no 
further duty to assist the veteran under the VCAA is 
required. 

The Board further observes that the discussions in the rating 
decisions of August 1999 and October 1999, the statement of 
the case issued in December 1999, as well as various letters 
by the RO have informed the veteran of the information and 
evidence necessary to substantiate his claim.  These 
documents, moreover, notified the veteran of the evidence he 
is expected to obtain and which evidence VA would obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

The veteran sustained an ax wound to the left foot in 1969 
while on active duty.  In a January 1972 rating decision, the 
RO granted service connection for a residuals of an ax wound 
injury of the left foot.  In July 1999, the veteran filed a 
claim seeking an evaluation in excess of 20 percent for this 
disability.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's disability due to residuals of an ax wound of 
the left foot is currently evaluated as 20 percent disabling 
under Diagnostic Code (DC) 5284.  This diagnostic code 
provides a 10 percent evaluation for a moderate foot injury, 
a 20 percent evaluation for a moderately severe foot injury, 
and a 30 percent evaluation for a severe foot injury.  An 
evaluation higher than 30 percent is not provided under this 
diagnostic code.  38 C.F.R. § 4.71a, DC 5284.  Unfortunately, 
words such as "moderate", "moderately severe", and "severe" 
are not defined in the Rating Schedule. 

The veteran was afforded a general neurological examination 
by VA in August 1995.  At that time, the veteran reported 
that his ax wound injury caused tightness in his left foot, 
limitation of motion and an abnormal gait.  Objectively, mild 
impairment was present with dorsiflexion of the left ankle, 
which the examiner felt was related to tightness in the joint 
rather than weakness.  There was also impairment in the 
veteran's ability to move his toes, which the examiner again 
attributed to tightness in the joint rather than neurological 
impairment.  A sensory examination revealed decreased light 
touch and pinprick  across the left toes at the base of the 
foot.  He could walk on his heels but not on his toes.  The 
examiner concluded that there were no specific neurological 
abnormalities other than the impairment of sensation in the 
distal left foot and toes consistent with the ax wound injury 
at the top of the left foot.  The examiner explained that the 
veteran's impaired gait and movement of the foot appeared to 
be on an orthopedic basis rather than on a neurological 
basis.  

Similarly, a VA orthopedic examiner concluded in October 1995 
that examination of the veteran's left foot revealed that the 
ax blade injury had resulted only in residual decreased 
sensation of the left foot with no other objective findings.  
He commented further, that all of the findings led to the 
conclusion that the function of the left toes and foot should 
be normal and he was unable to explain the veteran's limp by 
any objective findings.  

The veteran sustained additional injuries to his left foot 
and ankle in an automobile accident in June 1999.  Medical 
records from the Coffeyville Regional Medical Center show 
that the veteran sustained an acute fracture of the distal 
fibula and at the base of the medial malleolus.  The veteran 
underwent an open reduction and internal fixation.  In 
letters dated July 1999, E.H., M.D., stated that he had been 
treating the veteran following that injury.  In a September 
1999 letter, Dr. E.H. characterized the veteran's injuries to 
his ribs and left ankle from the automobile accident as 
"serious serious" rather than moderately severe.  He then 
stated that "[a] bimalleolar ankle which involves two 
different fractures is a potentially crippling problem and 
rib fractures are extremely painful and take awhile to heal 
up." 

The RO obtained numerous VA outpatient treatment records 
dated from 2000 to 2001, most of which do not pertain to the 
veteran's left foot disability.  In February 2000, the 
veteran was seen for complaints of low back pain.  The 
veteran reported no weakness in either lower extremity except 
for the left foot.  The veteran said he could only walk 1/2 
mile before pain forced him to stop, and that pain had 
increased during the prior eight months.  A motor examination 
was unremarkable except for the left foot, and a sensory 
examination was within normal limits.  The impression was low 
back pain with degenerative disk disease. 

At his October 2001 hearing, the veteran testified that his 
left foot disability was manifested by pain, weakness, 
swelling at the ankle, and an inability to move his toes.  He 
rated his pain at level 8 on a pain scale from zero to 10.  
He also characterized his disability as severe.  He said the 
level of disability had increased since the automobile 
accident, but stated that no medical professional had related 
his left ankle problems to his service-connected foot 
disability.  The veteran's wife also testified concerning the 
veteran's pain and weakness of the left foot and ankle.  

The veteran was afforded a VA compensation examination in 
July 2002 to determine the nature and severity of his 
service-connected ax wound injury of the left foot.  Based on 
a review of the veteran's service medical records (SMRs), the 
examiner noted that the veteran sustained a laceration of the 
left foot in June 1969, which was sutured and casted for five 
days.  The veteran, however, told the examiner that he was in 
a whole body cast for six months after that injury and was 
required to use a cane, crutches, and a wheelchair.  The 
examiner noted that a September 1969 SMR revealed that the 
veteran had full range of motion of the left foot and toes.  
The examiner also discussed the 1999 automobile accident in 
which the veteran fractured his left ankle.  The veteran told 
the examiner that his current symptoms included pain, 
weakness, numbness, swelling, and lack of movement of the 
left foot.  He also said he was unable to walk because of his 
left foot disability and had to use a wheelchair.  

Upon physical examination, a barely visible linear scar 
measuring 5.5 centimeters was located between the first and 
second metatarsal bone, which caused no deformity or 
limitation of function.  The skin was normal, with no 
ulceration or callosities.  Pulses were weak but palpable.  
There was no edema, swelling, weakness or instability of the 
left foot.  The examiner explained that the veteran did not 
allow him to touch his left foot to feel for pulses or to 
determine the level of any tenderness.  He also said the 
veteran appeared to be exaggerating the level of pain.  No 
hammertoes or claw foot were present.  The plantar arch was 
normal, and there was no evidence of any hallux valgus 
deformity.  The veteran said he could not move his left foot, 
but was later able to move it to 40 degrees of plantar 
flexion and 12 degrees of dorsiflexion.  He was able to move 
all toes slowly.  Deep tendon reflexes were normal and 
symmetrical, and motor function was intact.  Although the 
veteran said he had no sensation in his left foot, he did not 
allow the examiner to touch it.  There was no evidence of any 
excess fatigue or incoordination of the left foot.  

The examiner concluded with a diagnosis of "status post ax 
wound of the left foot with mild functional loss due to 
pain."  The examiner opined that the veteran's current 
symptomatology was not related to the service-connected ax 
wound injury but rather to the bimalleolar fracture of the 
left foot, the degenerative disk disease and spinal stenosis 
of the lumbosacral spine, and the peripheral vascular 
disease.  The examiner believed that the veteran had only 
mild loss of function due to pain from the ax wound, with no 
significant weakness, decreased range of motion, or residual 
nerve damage.  The examiner also commented that he was unable 
to assess sensation and range of motion of the left foot 
because the veteran did not allow him to touch or feel his 
foot or ankle. 

A July 2002 VA progress note indicated that the veteran was 
referred for EMG and nerve conduction studies due to pain, 
numbness and lack of movement in his left foot.  The 
examining physician noted the veteran's history involving the 
original 1968 injury, but made no reference to the 1999 
automobile accident.  The veteran arrived in a wheelchair and 
wore a left ankle support.  Hyporeactive deep tendon reflexes 
were present in both patellae and Achilles.  Straight leg 
raising signs were negative, but ankle pulses were present.  
The left ankle exhibited restricted motion, and point 
tenderness was present at the third metatarsal head.  Callus 
formation and skin eruptions were also present.  Based on 
these findings, as well as findings from an electrodiagnostic 
evaluation, the examiner's diagnostic impression included (1) 
mild slowing of the left posterior tibial nerve, (2) normal 
left peroneal motor nerve conduction velocity, (3) recurrent 
left foot pain with open reduction and internal fixation and 
history of laceration of blunt trauma to the dorsum of the 
left foot in 1968, (4) vasculopathy including aortofemoral 
angioplasty stents and coronary artery disease, and (5) 
chronic low back pain with osteoarthritis and osteoporosis. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's ax 
wound injury of the left foot, as the evidence shows this 
disability to be no more than moderately severe under DC 
5284.  The veteran's central argument is that Dr. E.H. 
characterized his left foot disability as "serious", which 
equates to "severe" under DC 5284.  As noted, a 30 percent 
evaluation is assigned where there is evidence of a 
"severe" foot injury.  However, the Board notes that a 
clear distinction has been made between the veteran's 
service-connected ax wound disability and the nonservice-
connected fracture of the malleolus due to the postservice 
automobile accident, and that most of the veteran's symptoms 
have been attributed to the latter nonservice-connected 
injury.  

In this regard, a VA examiner in July 2002, after reviewing 
the claims file and examining the veteran, determined that 
the veteran's current symptomatology was not related to the 
service-connected ax wound injury but rather to the 
nonservice-connected bimalleolar fracture of the left foot, 
the degenerative disk disease and spinal stenosis of the 
lumbosacral spine, and the peripheral vascular disease.  The 
examiner then opined that the veteran's service-connected ax 
wound injury caused only mild loss of function, with no 
significant weakness, decreased range of motion, or residual 
nerve damage.  

The Board notes that this opinion is also consistent with the 
1995 VA neurological examination report, wherein it was 
determined the veteran had no specific neurological 
abnormalities other than impairment of sensation in the 
distal left foot and toes.  Although this examination was 
performed over seven years ago, and therefore is of limited 
probative value in determining the current level of 
disability, see Francisco, supra, the Board notes that it 
shows the level of disability from the veteran's service-
connected ax wound injury prior to the 1999 automobile 
accident.  This report clearly shows that the veteran's ax 
wound injury of the left foot was not more than moderately 
severe in 1995.  Hence, an evaluation in excess of 20 percent 
is not warranted under DC 5284.

The Board also finds that no other diagnostic code affords 
the veteran an evaluation in excess of 20 percent.  Other 
diagnostic codes pertaining to the foot which provide 
evaluations higher than 20 percent are DC 5276 (flatfoot), DC 
5278 (claw foot, pes cavus), and DC 5283 (tarsal, or 
metatarsal bones, malunion or nonunion of).  38 C.F.R. 
§ 4.71a.  As none of the evidence shows that the veteran has 
any of these conditions, they are not for application.  
Similarly, no examiner has stated that the veteran has any 
residual left foot nerve damage or muscle damage due to the 
inservice ax injury that would result in a higher rating.  
See 38 C.F.R. § § 4.73, 4.124a (2002). 

In addition, the Boards finds that an evaluation higher than 
20 percent is not warranted based on the veteran's complaints 
of functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA 
examiner in July 2002 determined that the veteran's service-
connected ax wound injury caused only mild loss of function, 
with no significant weakness, decreased range of motion, or 
residual nerve damage.  As such, the Board concludes that an 
evaluation in excess of 20 percent is not warranted under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 for the veteran's service-
connected left foot disability. 

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's service-connected ax wound injury has 
caused marked interference with his earning capacity or 
employment status (i.e., beyond that contemplated by the 
assigned 20 rating).  An October 2000 VA examination 
indicated that the veteran was unemployed due to his spinal 
problems.  Under these circumstances, the Board determines 
that further development for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet. 
App. at 227.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's residuals of an ax wound of the left foot.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine).  In sum, the appeal is 
denied.


ORDER

An evaluation in excess of 20 percent for residuals of an ax 
wound of the left foot is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

